Citation Nr: 1522470	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 through July 1984 and from February through December of 2003, to include service in Grenada from October through December of 1983.  The Veteran also claims service in the Persian Gulf from April through October of 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which among other issues, denied the Veteran's claims for service connection for PTSD and hypertension.  The Veteran has perfected a timely appeal as to those issues.

The Veteran's testimony was received during a February 2015 video conference hearing.  A transcript of that testimony is associated with the claims file.

The issue of the Veteran's entitlement to service connection for a traumatic brain injury has been raised by the record in the Veteran's VA treatment records as well as private treatment records from J.S.B., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of the Veteran's entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's alleged stressors during active duty in Grenada are corroborated by other credible evidence of record.

2.  The Veteran has PTSD that as likely as not is related to his verified in-stressors.

CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue adjudicated fully herein, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Service Connection for PTSD

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Here, the Veteran alleges consistently and unwaveringly in his claims submissions, multiple lay statements, and in his February 2015 Board hearing testimony that he was exposed to stressors during service in Grenada and in the Persian Gulf.  Although the Veteran provides credible Board hearing testimony as to his service in the Persian Gulf, the claims file does not contain a DD Form 214 or other service department record that corresponds directly to such service.  Notably, a DD 214 Worksheet bearing the Veteran's name appears to indicate some type of foreign service from April through October of 2003 and that the Veteran served the military occupational specialty of 54B (a Chemical Operations Specialist), which would appear to be consistent with his reported Persian Gulf service.  Nonetheless, the DD 214 Worksheet does not explicitly identify service in the Persian Gulf, and for that reason, the Board is hesitant to accept that form as proof of the Veteran's service in the Persian Gulf.  Similarly, the Veteran's reported service in Grenada is not indicated in the Veteran's DD Form 214 recording his period of service from July 1981 through July 1984.  Still, the Veteran's assertions as to stressors experienced during service in Grenada, specifically that he received incoming enemy small arms and sniper fire and that he also witnessed an incident in which children were killed while playing with a hand grenade, are supported by a detailed and credible May 2009 buddy statement from L.M.  As the Veteran's assertions concerning his Grenada service are supported by other independent evidence in the record, the Board does find that the evidence is in relative equipoise as to the question of whether the claimed stressors occurred in Grenada.  Therefore, the Board resolves doubt in his favor, and accepts that these stressors occurred. 

Subject to the above, the Veteran alleges also in his claims submissions and hearing testimony that he has experienced various psychiatric symptoms since returning from service in Grenada in 1983.  In that regard, he reported symptoms that include sleep disturbances marked by frequently waking at night and nightmares relating to his experiences in Grenada and in the Persian Gulf.  He also has reported anger, irritability, feelings of helplessness and hopelessness, flashbacks, and feeling emotionally numb.  A June 2009 supporting statement from his former spouse, a practicing nurse, expresses that she observed symptoms as reported by the Veteran and that the Veteran had become paranoid about the security of their home and had begun stockpiling weapons.  She related further that arguments with the Veteran became more frequent and that she had separated from the Veteran and filed for divorce, apparently due to strain placed on the marriage by the Veteran's behavior and symptoms.

Notably, a PTSD screening performed during VA treatment in July 2008 was positive.  During treatment in September 2008, the Veteran reported psychiatric symptoms that included poor concentration, rambling speech, being unable to keep up with changes in subject during conversations with others, increasing irritability, depression, and ongoing marital problems.

During a private neurobehavioral status examination performed by J.S.B., Ph.D. in November 2008, the Veteran reported the aforementioned symptoms as well as newly disclosed symptoms that included being startled easily, being forgetful, feeling more isolated, loss of sexual interest, and being reminded of his combat experiences by certain smells and by viewing war footage.  A "working diagnosis" of mild cognitive impairment due to mild traumatic brain injury (TBI) was made; however, J.S.B. allowed that the examination appeared to highlight the need to differentiate between mild cognitive impairment and issued related to PTSD.  According to subsequent records from J.S.B. dated through December 2008, the Veteran underwent a battery of cognitive and behavioral tests which confirmed Axis I diagnoses of PTSD and dysthymic disorder.  This opinion is not contradicted by any contrary medical findings or opinions in the record.

Overall, the evidence shows that the Veteran as likely as not experienced stressors sufficient to support a diagnosis of PTSD during active duty in Grenada, and the evidence shows also that the Veteran has PTSD that resulted from such stressors.  As the criteria for service connection for PTSD are met, the Veteran is entitled to service connection for PTSD.  To that extent, this appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

Concerning the Veteran's claim for service connection for hypertension, the Veteran's National Guard service treatment records show that multiple blood pressure readings taken since May 1988, after his documented active duty service from July 1981 through July 1984 but before his documented active duty service from February through December of 2003, indicate that the Veteran had elevated blood pressure.

Private post-service treatment records from Dr. P.S., dated from November 2005 through February 2009, show that the Veteran was followed for hypertension over that time.  Indeed, multiple blood pressure readings taken over that period of treatment indicated elevated blood pressure.  Diagnoses of hypertension are also noted in VA treatment records July 2008 through September 2009.

Nonetheless, neither Dr. P.S. nor the treating VA medical staff have offered any opinion as to the cause or origin of the Veteran's hypertension, much less, whether the Veteran's hypertension noted in the National Guard records since May 1988 and which pre-dated the Veteran's active duty service from February through December of 2003, was aggravated beyond its normal progression by his period of service in 2003.  Despite the same, the Veteran has yet to be afforded a VA examination to determine those medical questions.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Subject to the foregoing, the Board notes also that service treatment records associated with the claims file encompass only the Veteran's period of active duty service and National Guard service prior to his re-enlistment from February through December of 2003.  To that extent, before scheduling the examination described above, VA must undertake efforts to locate the Veteran's service treatment records from his period of service from February through December of 2003.  38 C.F.R. § 3.159(c)(2).

Also prior to arranging the above examination, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hypertension since September 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for hypertension.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain service treatment records pertinent to his period of active duty from February through December of 2003 as well as records for treatment of his hypertension since September 2009.  Toward that end, the Veteran should also be provided a VA 21-4142 release form, and he should be asked to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his hypertension since September 2009.
 
2.  Make efforts to obtain the service treatment records pertinent to the Veteran's period of active duty from February through December of 2003, and, records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  The Veteran should also be afforded a VA examination of his claimed hypertension to determine whether he has hypertension, and if so, whether his hypertension is related to an injury, illness, or event that occurred during his periods of active duty service, or, was aggravated beyond its normal progression by his active duty service from February through October of 2003.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should address the following questions:

	(a) does the Veteran have hypertension?

	(b) if the Veteran has hypertension, is it at least as 	likely as not (at least a 50 percent probability) that the 	Veteran's hypertension began during either of his 	periods of active duty service, or, resulted from an 	injury, illness, or event that occurred during either 	period of active duty service?

	(c) if the Veteran has hypertension, does the current 	hypertension represent in-service worsening of that 	condition during his period of active duty service from 	February through October of 2003, or alternatively, is 	there clear and unmistakable evidence (i.e., is it 	undebatable) that the current hypertension is merely 	the result of a natural progression of the hypertension 	that pre-existed that period of service?

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the National Guard service treatment records, post-service VA treatment records, and post-service private treatment records.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for hypertension should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


